Title: From George Washington to Joseph Woodbridge, 3 September 1781
From: Washington, George
To: Woodbridge, Joseph


                  
                     sir
                     Phila. 3d Septemr 1781
                  
                   I have this Day been favored with your Letter of the  ulto respecting the heavey Cannon of the Culloden.
                  Being on my March with the Army to the Southward—I shall not have Opportunity Myself to compleat the Purchase with you—but have referred your Letter & Proposals to Robt Morris Esqe Financier Genl of the States—You may expect to hear from him very soon on the Subject.  I am Sir Your &c.
                  
                     G.W.
                  
               